DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG 5 element 500.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the drawlings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 the phrase "the first line trigger signal generated a first time gap" in lines 11-12 renders the claim indefinite because it is unclear if there is a further step to generate a first time gap or if the phrase is grammatically incorrect. Appropriate correction is needed. 
Claim 11, the phrase “and generated a first time gap” in line 4 renders the claim indefinite because it is unclear if there is an additional step to generate the first time gape or if the phrase is grammatically incorrect. Appropriate correction is needed. 
Claim 15, the phase “further comprising coupling plurality of second line trigger signals to an ultrasound probe controller to cause the probe to transmit the tracking ultrasound pulses and receive the echo signals” renders the claim indefinite because it is unclear coupling plurality of second line trigger signals to an ultrasound probe controller to cause the probe to transmit the tracking ultrasound pulses and receive the echo signals is supposed to mean. Furthermore, there is insufficient antecedent basis for “plurality of second line trigger signals” in the claim. For Office action purposes the claimed phrase is interpreted as the plurality of second line trigger signals is generated for controlling the probe to transmit the tracking ultrasound pulses and receive the echo signals. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, and 8-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barry et al (US 2014/0316267 A1, Published 2014-10-23, hereinafter “Barry”) (hereinafter Barry) in view of Li et al (US 2019/0254629, Filed 2016-08-01, hereinafter “Li”) in view of Peterson et al (US 2013/0131511 A1, Published 2013-05-23, hereinafter “Peterson”).
Claim 1: Barry teaches An ultrasound shear wave elastography (SWE) system (system 900) comprising:
a probe (imaging transducer 906) configured to transmit ultrasound signals toward a target region of a subject and receive echo signals responsive to the ultrasound signals; (0067; “An example of a system 900 according to the preferred embodiment will now be described with reference to FIG. 9. A GE Logic 9 ultrasound machine 902…is modified to show vibrational sonoelastographic images in the color-flow mode on its display or other output 904. An ultrasound transducer 906…will be connected to the ultrasound machine and placed on top of the region of interest. It is a linear array probe; Claim 10; “a transducer for detecting the crawling waves and for outputting a signal representing the interfering waves; a processor, connected to the transducer to receive the signal”)
an actuation assembly (See FIG. 9: elements 914, 912, 910, and 908: 0068; “Two piston vibration exciters 908…The cables 910 and contacts 912”) coupled to the probe (0068; “These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface, The cables 910 and contacts 912 are attached by a frame 914 on each side to the 15 MHz imaging transducer 906 (in the center)”, refer to FIG. 9) and configured to apply an external force against the subject for generating a shear wave within the target region (0068; “imaging transducer 906 images a region of interest…and the attached cables 910…are connected in such a way that the entire apparatus can be hand-held and easily placed into position…the shear wave signals are generated by a two-channel signal generator 916… and amplified equally by a power amplifier 918…which is connected to the pistons.”);
a controller (signal generator 916) coupled to the actuation assembly (see FIG. 9) and configured to control the actuation assembly to apply the force (0068; “This imaging transducer 906 images a region of interest up to 4 cm in width, and the attached cables 910 (which provide the vibration at the surface and therefore create the crawling wave pattern within the field of view of the imaging transducer) are connected in such a way that the entire apparatus can be hand-held and easily placed into position….The shear wave signals are generated by a two-channel signal generator 916…and amplified equally by a power amplifier 918…, which is connected to the pistons.”; 0069; “FIG. 9 shows a computing device 920 in communication with both the ultrasound macA computing device included in, or in communication with, the signal generator 916 or the ultrasound machine 902 or both can perform all necessary computations. As an illustrative example, FIG. 9 shows a computing device 920 in communication with both the ultrasound machine 902 and the signal generator 916.ine 902 and the signal generator 916.”); and
an ultrasound scanner (GE Logic 9 ultrasound machine 902) coupled to the probe and the controller (0069; “FIG. 9 shows a computing device 920 in communication with both the ultrasound machine 902 and the signal generator 916.”), and
wherein the ultrasound scanner comprises at least one processor configured to generate an elastography image based at least in part on the echo signals. (0067; “A GE Logic 9 ultrasound machine 902 …. modified to show vibrational sonoelastographic images in the color-flow mode on its display or other output 904. An ultrasound transducer 906…will be connected to the ultrasound machine and placed on top of the region of interest.”; Claim 10; “a processor, connected to the transducer to receive the signal, for analyzing the interfering waves to determine a dispersion of at least one of a speed and an attenuation of the shear waves; and an output for outputting a result of analysis from the processor.”)
Barry fails to discloses, 
configured to control the actuation assembly to apply the force responsive to a first line trigger signal
wherein the ultrasound scanner is configured to generate a plurality of line trigger signals, comprising a plurality of second line trigger signals and the first line trigger signals generate a first time gap after the plurality of second line trigger signals, the first time gap being longer than a second time gap between consecutive second line trigger signals of the plurality of second line trigger signals,
However, Li discloses, configured to control the actuation assembly to apply the force responsive to a first line trigger signal (0033: “the push pulse transmitting control unit 12 may generate a push wave transmitting sequence which is supplied to the vibration device 22 for generating a mechanical vibration force.” Fig. 1 shows that the vibration device 22 and the push pulse unit 12 are connected by an arrow indicating that device 22 functions in response to unit 12. As such, the mechanical vibration force is generated when the push wave transmitting sequence is supplied (i.e. in response to the sequence).)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the control unit of Barry to be configured to control the actuation assembly to apply the force responsive to a first line trigger signal as taught by Li. The motivation to do this would yield predictable results such as improving the control of the mechanical vibration force applied to the tissue. 
The above noted combination teaches all the above except for: 
wherein the ultrasound scanner is configured to generate a plurality of line trigger signals, comprising a plurality of second line trigger signals and the first line trigger signals generate a first time gap after the plurality of second line trigger signals, the first time gap being longer than a second time gap between consecutive second line trigger signals of the plurality of second line trigger signals,
However, Peterson in the same field of endeavor discloses, generating a plurality of line trigger signals, (tracking pulses 80 and tracking pulses T1-T5 and the four push pulses are transmitted along vectors 44, 54, 64 and 74, see Fig. 3-5 below) comprising a plurality of second line trigger signals (tracking pulses 80 and T1-T5) and the first line trigger signal (push pulses 44, 54, 64, and 74) generated a first time gap after the plurality of second line trigger signals, the first time gap being longer than a second time gap between consecutive second line trigger signals of the plurality of second line trigger signals, (Petersons discloses, a plurality of tracking pulses 80 and T1-T5 in Fig. 3-5, 0025: “five tracking pulses, T1-T5, are transmitted over successive sampling windows A1-A5 adjacent to the push pulse vector 44 to sample the shear wave displacement effect as the wave propagates”: as well as the 0021: “Tracking pulses can occur between as well as after push pulses.” The first time gap would equate to the time between each push pulse vector (i.e. the time between push pulse vector 44 to push pulse vector 54.). The second time gap would equate to the time between each sampling window A1-A2 of the plurality of tracking pulses (T1-T5). As such, the first time gap would be longer than the second time gap.)  


    PNG
    media_image1.png
    651
    510
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the pulse sequence of ultrasound scanner of Barry as modified to generate a plurality of line trigger signals, comprising a plurality of second line trigger signals and the first line trigger signals and generates a first time gap after the plurality of second line trigger signals, the first time gap being longer than a second time gap between consecutive second line trigger signals of the plurality of second line trigger signals as taught by Peterson. The motivation to do this would yield predictable results such as cooling the ultrasound probe or tissue (0037 of Hazard et al US 20100069751 A1) and/or improve the measurements of shear velocity as the shear wave travels between push pulses. As such the modified combination above discloses wherein the ultrasound scanner is configured to generate a plurality of line trigger signals, comprising a plurality of second line trigger signals and the first line trigger signals generate a first time gap after the plurality of second line trigger signals, the first time gap being longer than a second time gap between consecutive second line trigger signals of the plurality of second line trigger signals. 

Claim 2: Barry as modified discloses all the elements above in claim 1, Barry further discloses, wherein the actuation assembly (See FIG. 9: elements 914, 912, 910, and 908) comprises at least one end effector (contacts 912) configured to move relative to the probe to apply the external force against the subject (0068; “two piston vibration exciters 908…will be employed to generated the needed vibrations... These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface. The cables 910 and contacts 912 are attached by a frame 914 on each side of the imaging transducer 906”. The contacts are configured to move relative to the prove to apply the external force against the subject via the vibration created by the two piston vibration exciters 908.).

Claim 3: Barry as modified discloses all the elements above in claim 2, Barry further discloses, wherein the actuation assembly further comprises (See FIG. 9: elements 914, 912, 910, and 908):
a frame (frame 914) movably joining the least one end effector (contacts 912) to the probe(imaging transducer 906) (0068: “The cables 910 and contacts 912 are attached by a frame 914 on each side to the 15 MHz imaging transducer 906 (in the center).”); and
an actuator (exciter 908) coupled to the at least one end effector (The exciter is couple to the at least one end effector via the connection of the cable 910 to the frame 914 to the contacts 912, and configured to drive the end effector toward and away from the subject (see FIG. 9; 0068; “two piston vibration exciters 908 will be employed to generated the needed vibrations...These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface. The cables 910 and contacts 912 are attached by a frame 914 on each side of the imaging transducer 906”).

Claim 5: Barry as modified discloses all the elements above in claim 3, Barry further discloses, further comprising a linear bearing joining the end effector to a stationary portion of the frame (See FIG. 9; 0068; “two piston vibration exciters 908 will be employed to generated the needed vibrations... These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface. The cables 910 and contacts 912 are attached by a frame 914 on each side of the imaging transducer 906”. One of ordinary skill in the art can deduce that the frame 914 must include some form of linear bearing as the cables 910 travel linearly from the exciters 908 through the framework 914 to the contacts 912.).

Claim 6: Barry as modified discloses all the elements above in claim 2, Barry further discloses,  wherein the at least one end effector comprising a pair of end effectors arranged on opposite sides of the probe (See FIG. 9; 0068;“two piston vibration exciters 908 will be employed to generated the needed vibrations... These sources are too bulky to attach to the transducer 906, so precision aircraft-style flexible cables 910 will be employed to conduct the vibrations towards the surface. The cables 910 and contacts 912 are attached by a frame 914 on each side of the imaging transducer 906”).

Claim 8: Barry as modified discloses all the elements above in claim 1, Barry fails to discloses, wherein the first line trigger signal is generated for generating a shear wave in the target region, and the plurality of second line trigger signals is generated for controlling the probe to transmit a series of tracking pulses toward the target tissue. 
However, Peterson discloses, wherein the first line trigger signal (push pulses 44, 54, 64, and 74) is generated for generating a shear wave in the target region (Abstract: “transmitting push pulses to generate shear waves”; as well as 0007: “One or more push pulses are transmitted into tissue with an ultrasound probe to ultrasonically compress the tissue in the vectorial direction of the push pulses. Immediately thereafter, focused tracking pulses are transmitted and received by the probe in the vicinity of the push pulse vector which generates the shear wave…”), and the plurality of second line trigger signals (tracking pulses 80 and T1-T5) is generated for controlling the probe to transmit a series of tracking pulses toward the target tissue (0007: “…Immediately thereafter, focused tracking pulses are transmitted and received by the probe in the vicinity of the push pulse vector which generates the shear wave. Each tracking pulse vector is repetitively sampled in a time-interleaved manner so that motion produced by a shear wave can be detected when it occurs at each tracking pulse vector location, preferably by correlating the echo data from successive interrogations of the vector. As the shear wave moves laterally away from the push pulse vector, the positioning of the tracking pulses can also be moved laterally to follow the propagation of the shear wave.”; as well as 0021: “Tracking pulses can occur between as well as after push pulses.”).
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify to substitute the pulse sequence generated by ultrasound scanner of Barry as modified to generate the first line trigger signal for generating a shear wave in the target region, and generate the plurality of second line trigger signals for controlling the probe to transmit a series of tracking pulses toward the target tissue as taught by Peterson. The motivation to do this would yield predictable results such as improving the measurements of shear velocity as the shear wave travels between push pulses. 

Claim 9: Barry as modified discloses all the elements above in claim 8, Barry discloses the controller (signal generator 916). Peterson discloses, receive the first line trigger signal and the plurality of second line trigger signals from the ultrasound scanner (Abstract: “A plurality of tracking lines are transmitted and echoes received by a focusing beamformer adjacent to the location of the push pulses”; as well as 0007: “focused tracking pulses are transmitted and received by the probe in the vicinity of the push pulse vector which generates the shear wave.”; The tracking pulses are indictive of the push pulse; hence the first line trigger signal would be received ); identify the first line trigger signal (0007: “One or more push pulses are transmitted into tissue with an ultrasound probe to ultrasonically compress the tissue in the vectorial direction of the push pulses. Immediately thereafter, focused tracking pulses are transmitted and received by the probe in the vicinity of the push pulse vector which generates the shear wave. Each tracking pulse vector is repetitively sampled in a time-interleaved manner so that motion produced by a shear wave can be detected when it occurs at each tracking pulse vector location, preferably by correlating the echo data from successive interrogations of the vector. As the shear wave moves laterally away from the push pulse vector, the positioning of the tracking pulses can also be moved laterally to follow the propagation of the shear wave. The data from the repetitively sampled tracking pulse vectors is processed to find the times at which the shear wave causes a peak displacement at each point of the tracking pulse vector” Identifying the first line trigger signal is seen as detecting the propagation state of the shear waves at each tracking pulse vector location.); and 
Barry and Peterson fail to disclose, 
command the actuation assembly to apply the external force responsive to the first line trigger signal.
However, Li discloses, generating a push pulse seen as the first line trigger signal, and the a tracking pulses seen as a plurality of second line trigger signal. In 0030, Li teaches “The push pulse transmitting control unit 12 may generate a push wave transmitting sequence… The imaging wave transmitting sequence generated by the imaging wave transmitting control unit 13 may control the transmitting circuit 2 to transmit the transmission pulses to the probe 1 through the transmission/reception selection switch 3, and the probe 1 may be excited by the transmitting pulses to transmit tracking pulses to a region of interest in the target tissue”. Lee further discloses, in 0032, “Of course,…the imaging wave transmitting control unit 13 and the push pulse transmitting control unit 12 may be implemented in different processors or circuits to achieve different functions, or be integrated in one or more processors where software programming may be used to achieve the division of multiple functional units.”. Further Li teaches in 0033, “The system in FIG. 1 may be based on the principle of acoustic radiation force elastography. Furthermore, based on the vibration device shown in the dashed box 22 and the dashed arrows in FIG. 1, another tissue elastography system may be provided. In this embodiment, the push pulse transmitting control unit 12 may generate a push wave transmitting sequence which is supplied to the vibration device 22 for generating a mechanical vibration force. The mechanical vibration force may excite the target tissue to generate a shear wave therein”.
Firstly, the push pulse is generated by the push pulse unit 12 and the tracking pulse is generated by device 13. Second, unit 12 and device 13 can be controlled via programming to achieve their own functions. For unit 12, it functions to trigger the force generation. Since unit 12 and device 13 are integrated and software programming may be used to achieve their own functions, it indicates that the controller (one or more processors with software programming) identifies the first line trigger signal (used to achieve the division of multiple functional units, for which unit 12 generates push pulses (i.e., the first line trigger signal)). In FIG.1, the operation control unit 9 controls unit 12 and device 13 for unit 12 to generate the push pulse to trigger 22 (the dashed arrow), hence it indicates that the control unit selects unit 12 for triggering device 22. See Fig 1 below. 

    PNG
    media_image2.png
    501
    699
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the command the actuator of Barry as modified to apply the external force responsive to the first line trigger signal as taught by Li. The motivation to do this would yield predictable results such as improving the detection sensitivity of the shear wave waveform. 

Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barry in view of Li in view of Peterson, as applied to claims 2 and 3 above, in further view of Mellema et al. (US 2018/0296191 A1, Filed 2016-10-06, hereinafter “Mellema”).
Claim 4: Barry as modified discloses all the elements above in claim 3: however, Barry and Peterson fails to specifically teach: wherein the actuator comprises a voice coil actuator. 
Mellema discloses, regarding claim 4, that the actuator comprises a voice call actuator (0023;, “in this system, the transducer 12 is mechanically vibrated by an actuator 14, which causes the transducer 12 to oscillate in the axial direction...the actuator 14 can be a mechanical actuator, such as a voice coil actuator”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the actuator of Barry as modified to be a voice coil actuator as taught by Mellema. The motivation to do this would yield predictable results such as improving the vibration of the transducer in the direction of the tissue. 

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barry in view of Li in view of Peterson, as applied to claims 2 above, in further view of Kuras et al (US 6,343,250 Filed 2000-05-19, hereinafter “Kuras”).
Claim 7: Barry as modified discloses all the elements above in claim 2, Barry fails to disclose, 
wherein the controller comprises a feedback logic circuit configured to reduce an error signal based on commanded and actual displacements of the end effector. 
However, Kuras, a feedback logic circuit (PID controller 94) configured to reduce an error signal based on commanded and actual displacements (Col 6 l.35-44: “In a comparator 92, the actual velocity is subtracted from the commanded velocity to produce an error signal which is fed into a simple proportional, integral, and derivative controller, or PID controller 94... The PID controller 94 produces a command signal (displacement command) based on calculations of the error signal which is directed to the transmission 10 as the first actuator command or the second actuator command so as to responsively control the displacement of the variable displacement pump 48 as previously discussed in FIG. 2.”, further more refer to the circuit in Fig. 4 below and the plot of commanded and modified commanded displacement versus actual motor speed or actual displacement in Fig. 5A. below) of the end effector (first or second actuator).

    PNG
    media_image3.png
    428
    773
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    304
    556
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the controller of Barry as modified to include a feedback logic circuit configured to reduce an error signal based on commanded and actual displacements as taught by Kuras, because Barry discloses a controller configured to control the end effector, 0068: “The shear wave signals are generated by a two-channel signal generator 916…and amplified equally by a power amplifier 918…”, which is connected to the pistons to in turn employ vibrations to the contacts and such a modification would yield predictable results such as preventing unwanted motion; thereby, improving the output of vibrations. 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barry in view of Li in view of Peterson, as applied to claims 9 above, in further view Waki Koji (WO 2015141460, Published 2015-09-24, hereinafter “Waki”, A copy of this reference is attached with this Office Action.). 
Regarding claim 10, Barry and Hollender disclose the system of claim 9. Barry, Peterson, and Li fail to specifically teach:
wherein the controller is configured to determine a third time gap between each incoming line trigger signal of the plurality of line trigger signals and a preceding line trigger signal of the plurality of line trigger signals and to identify the first line trigger signal responsive to a determination that the third time gap exceeds a predetermined threshold value.
However, Waki discloses, wherein the controller (control unit 80) is configured to determine a third time gap between each incoming line trigger signal of the plurality of line trigger signals and a preceding line trigger signal of the plurality of line trigger signals and to identify the first line trigger signal responsive to a determination that the third time gap exceeds a predetermined threshold value (Last paragraph of page 8 to the start of page 9: “In FIG. 7, time t1 is the time when the stability index exceeds the threshold Th and it is determined that the cross section has started to stabilize. For example, the control unit 80 may perform control so as to start the push pulse transmission (D) and the tracking pulse transmission / reception (E) at a time t1 when a predetermined time has elapsed after the stability index exceeds the threshold Th. As a result, a push pulse is transmitted in a period 706 immediately after time t1, and a tracking pulse is transmitted and received in a subsequent period 708 to measure shear wave velocity. Note that after the shear wave velocity measurement is performed, that is, after the period 708, the transmission / reception (B) for the tomographic image / elastic image may be resumed to obtain a cross section stability index or an elastic image is formed.”; as well as First paragraph of page 9: “Further, for example, as shown in Equation 3, the control unit 80 calculates a difference value (r .sub.diff ) of the stability index at different times (for example, between adjacent time phases), and the time when the difference value is equal to or less than the threshold value. In this case, it may be controlled to transmit a push pulse.”). The time gap is seen as the predetermined time between the start of the push pulse transition at period 706 and the preceding line trigger signals seen as transmission / reception signals 702, which is immediately before the push pulse is transmitted, see graph A below. Once the predetermined time exceeds the threshold Th, the result is a push pulse transmission (i.e. first line trigger signal). Hence, the first line trigger signal is identified responsive to a determination that the third time gap exceeds a predetermined threshold). 

    PNG
    media_image5.png
    428
    691
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the controller of Barry as modified to be configured to determine a third time gap between each incoming line trigger signal of the plurality of line trigger signals and a preceding line trigger signal of the plurality of line trigger signals and to identify the first line trigger signal responsive to a determination that the third time gap exceeds a predetermined threshold value as taught by Waki. Because, Barry as modified discloses two different time gaps of the plurality of line trigger signals and such a modification would yield predictable results such as separating the time gaps between pulses. 

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Barry in view of Li in view of Peterson, as applied to claims 9 above, in further view Schmiesing et al (US 5,634,465, filed 1995-06-09, hereinafter “Schmiesing”).
Claim 11: Barry as modified discloses all the elements above in claim 9, Barry further discloses, a controller (signal generator 916). However, Barry, Li, and Peterson fail to disclses, wherein the controller is configured to retrieve one of a plurality of predetermined threshold values responsive to a selection of an imaging application.
However, Schmiesing discloses, retrieve one of a plurality of predetermined threshold values responsive to a selection of an imaging application (Col 4. Lines 45-50: “Since the noise threshold is dependent upon system or transducer characteristics which are known in advance of use of the system, noise threshold levels can be precalculated and stored in a memory device, then looked up and used depending upon the particular performance characteristics selected by the user for a given diagnostic procedure... When a user sets the Doppler processing system for a particular bandwidth, the threshold calculator 24 would select one of the curves of FIG. 4… A particular threshold level along the selected curve would be chosen and used by the threshold calculator depending upon the gain setting selected by the user. Thus, the threshold level can be computed in real time by the threshold calculator or chosen from a variety of precalculated and stored values.”; as well as Claim 8: “wherein said threshold level calculator includes a storage device which stores a plurality of selectable threshold levels representing threshold levels for different user selectable system or system and transducer characteristics.” Different user selectable system or system and transducer characteristics (i.e. settings) is equated to an imaging application.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the controller of Barry as modified to further be configured to retrieve one of a plurality of predetermined threshold values responsive to a selection of an imaging application as taught by Schmiesing. The motivation to do this would yield predictable results such as improving the image of a region of interest by selecting imaging parameters associated with said region of interest. 

Claims 12 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li et al (US 2019/0254629, Filed 2016-08-01, hereinafter “Li”) in view of Peterson et al (US 2013/0131511 A1, Published 2013-05-23, hereinafter “Peterson).
Claim 12: Li discloses, A method of shear wave imaging comprising (Abstract; “The probe (1) generates a shear wave inside a target tissue, and allows the sear wave to pass through regions of interest…, and sends a tracking pulse to the regions of interest…through which the shear wave passes. The receiving circuit and beam-forming unit (4, 5) receive echo information of the tracking pulse”): generating a plurality of line trigger signals, comprising a first line trigger signal (push pulses) and a plurality of second line trigger signals (tracking pulses), by an ultrasound scanner (The ultrasound imaging system illustrated in Fig. 1) operatively associated with a probe (probe 1), wherein the first line trigger signal is associated with a push pulse (FIG. 1 may further include a push pulse transmitting control unit 12)
receiving the plurality of line trigger signals (0029: “The imaging wave transmitting control unit 13 may generate an imaging wave transmitting sequence, and control the transmitting circuit 2 to transmit a delayed-focused transmission pulse with certain amplitude and polarity to the probe 1 through the transmission/reception selection switch 3. The probe 1 may be excited by the transmission pulse to transmit an ultrasound beam to a target tissue (e.g., an organ, a tissue, a blood vessel or the like in a human body or an animal body, not shown in the figures), and receive ultrasound echoes carrying information of the detected object reflected from the target tissue after a certain delay and convert the ultrasound echoes into electrical signals.”) by an actuation controller (Transmission/Reception Selection Switch 3) communicatively coupled to an actuator (Vibration Device 22) coupled to the probe (probe 1) (see Fig. 1); 
transmitting a command to the actuator to apply an external force against a medium being imaged (In FIG. 1, the operation control unit 9 controls unit 12 and device 13 to generate a push pulse to trigger the vibration device 22 (the dashed arrow)); 
transmitting tracking ultrasound pulses and receiving echo signals by the probe to track propagation of a shear wave induced by the application of the external force (0033: “the push pulse transmitting control unit 12 may generate a push wave transmitting sequence which is supplied to the vibration device 22 for generating a mechanical vibration force. The mechanical vibration force may excite the target tissue to generate a shear wave therein. And then, with reference to the processes described above, the imaging wave transmitting control unit 13 may generate an imaging wave transmitting sequence to control the transmitting circuit 2 to cause the probe 1 to be excited by the transmitting pulses to transmit tracking pulses to the region of interest in the target tissue through which the shear wave passes and receive the echoes of the tracking pulses…”); and 
generating a shear wave image data, based at least in part, on the received echo signals (0033: “The echo signals may be passed through and processed by the receiving circuit 4, the beam-forming unit 5, the signal processing unit 6 and the elasticity result calculation unit 72 to obtain the elastic statistical results, which may be sent to the display 8 to be displayed with the ultrasound tissue image.”).
Li fails to disclose, and generated a first time gap after the plurality of second line trigger signals, the first time gap being longer than a second time gap between consecutive second line trigger signals of the plurality of second line trigger signals; identifying the first line trigger signal; and
However, Peterson discloses in the same field of endeavor discloses, a method of shear wave imaging comprising (Abstract: “An ultrasonic diagnostic imaging system produces an image of shear wave velocities by transmitting push pulses to generate shear waves.”): generating a plurality of line trigger signals (tracking pulses 80 and tracking pulses T1-T5 and the four push pulses are transmitted along vectors 44, 54, 64 and 74, see Fig. 3-5 below), comprising a first line trigger signal (push pulses 44, 54, 64, and 74) and a plurality of second line trigger signals (tracking pulses 80 and T1-T5), by an ultrasound scanner (The ultrasonic diagnostic imaging system illustrated in Fig. 1) operatively associated with a probe (probe 10), wherein the first line trigger signal is associated with a push pulse (push pulses 44, 54, 64, and 74). Specifically Peterson is incorporated to disclose and generated a first time gap after the plurality of second line trigger signals, the first time gap being longer than a second time gap between consecutive second line trigger signals of the plurality of second line trigger signals (Petersons discloses, a plurality of tracking pulses 80 and T1-T5 in Fig. 3-5, 0025: “five tracking pulses, T1-T5, are transmitted over successive sampling windows A1-A5 adjacent to the push pulse vector 44 to sample the shear wave displacement effect as the wave propagates”: as well as the 0021: “Tracking pulses can occur between as well as after push pulses.” The first time gap would equate to the time between each push pulse vector (i.e. the time between push pulse vector 44 to push pulse vector 54.). The second time gap would equate to the time between each sampling window A1-A2 of the plurality of tracking pulses (T1-T5). As such, the first time gap would be longer than the second time gap.); identifying the first line trigger signal (0007: “One or more push pulses are transmitted into tissue with an ultrasound probe to ultrasonically compress the tissue in the vectorial direction of the push pulses. Immediately thereafter, focused tracking pulses are transmitted and received by the probe in the vicinity of the push pulse vector which generates the shear wave. Each tracking pulse vector is repetitively sampled in a time-interleaved manner so that motion produced by a shear wave can be detected when it occurs at each tracking pulse vector location, preferably by correlating the echo data from successive interrogations of the vector. As the shear wave moves laterally away from the push pulse vector, the positioning of the tracking pulses can also be moved laterally to follow the propagation of the shear wave. The data from the repetitively sampled tracking pulse vectors is processed to find the times at which the shear wave causes a peak displacement at each point of the tracking pulse vector” Identifying the first line trigger signal is seen as detecting the propagation state of the shear waves at each tracking pulse vector location.); and

    PNG
    media_image1.png
    651
    510
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the pulse sequence of Li to include a first time gap after the plurality of second line trigger signals, the first time gap being longer than a second time gap between consecutive second line trigger signals of the plurality of second line trigger signal; and to identify the first line trigger signal as taught by Peterson. The motivation to do this would yield predictable results such as cooling the ultrasound probe or tissue (0037 of Hazard et al US 20100069751 A1) and/or improve the measurements of shear velocity as the shear wave travels between push pulses.

Claim 19: Li as modified discloses all the elements above in claim 12, Li further discloses, further comprising controlling the probe to transmit ultrasound pulses configured to acquiring B-mode image data response to at least some of the plurality of line trigger signals (0029: “The image processing unit 71 may perform different processing on the signals according to different imaging modes desired by the user to obtain ultrasound tissue image data of different modes. Then, ultrasound tissue images of different modes may be obtained by processing such as logarithmic compression, dynamic range adjustment and digital scan conversion, etc. The ultrasound tissue images may be displayed on the display 8. The ultrasound tissue images of different modes may include B images, C images, D images, etc., or other types of two-dimensional ultrasound tissue images or three-dimensional ultrasound tissue images.”).  

Claim 20: Li as modified discloses all the elements above in claim 19: Li further discloses, further comprising generating a B-mode image based on the B-mode image data and concurrently displaying the B-mode image with the shear wave image data (0029: “The image processing unit 71 may perform different processing on the signals according to different imaging modes desired by the user to obtain ultrasound tissue image data of different modes. Then, ultrasound tissue images of different modes may be obtained by processing such as logarithmic compression, dynamic range adjustment and digital scan conversion, etc. The ultrasound tissue images may be displayed on the display 8. The ultrasound tissue images of different modes may include B images, C images, D images, etc., or other types of two-dimensional ultrasound tissue images or three-dimensional ultrasound tissue images.”; as well as 0030: “The elasticity measurements and the elasticity statistical results may be sent to the display 8 and simultaneously displayed with the ultrasound tissue image.” The elastic measurements are seen as the shear wave image data.).

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Peterson in view of Li, as applied to claim 12 above, in further view of Kuras et al (US 6,343,250 Filed 2000-05-19, hereinafter “Kuras”).
Claim 13: Li as modified discloses all the elements above in claim 12, Li further discloses, further comprising coupling a control signal representative of the command to (In FIG. 1, 0031: “the ultrasonic imaging system may further include an operation control unit 9 for receiving an adjustment signal inputted by the user.”)
Li and Peterson fail to discloses, coupling the control signal representative of the command to a feedback logic circuit to reduce an error signal computed from the command and a measured output of the actuator.
However, Kuras discloses, further comprising coupling a control signal representative of the command (Col 6 l.13-15: “The command input arrangement 22 receives operator inputs and transmits desired velocity and directional signals to the controller 18.”; as well as Col 6 l.25-31: “FIG. 4, there is shown the a schematic view of a closed loop control system 90 within the controller 18. The closed loop control system 90 processes the commanded motor speed calculated by the controller 18 and actual motor speed provided by the transmission speed sensor 78 and generates first actuator commands and second actuator commands in response thereto.”) to a feedback logic circuit (PID controller 94) to reduce an error signal computed from the command and a measured output of the actuator (the first and second actuator) (Col 6 l.35-44: “In a comparator 92, the actual velocity is subtracted from the commanded velocity to produce an error signal which is fed into a simple proportional, integral, and derivative controller, or PID controller 94... The PID controller 94 produces a command signal (displacement command) based on calculations of the error signal which is directed to the transmission 10 as the first actuator command or the second actuator command so as to responsively control the displacement of the variable displacement pump 48 as previously discussed in FIG. 2.”, furthermore, refer to the circuit in Fig. 4 below and the plot of commanded and modified commanded displacement versus actual motor speed or actual displacement in Fig. 5A. below. The actual motor speed or actual displacement is equated to the measured output of the actuator.). 

    PNG
    media_image3.png
    428
    773
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    304
    556
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the commanded input Li as modified to be coupled to feedback logic circuit to reduce an error signal computed from the command and a measured output of the actuator as taught by Kuras. The motivation to do this would yield predictable results such as preventing unwanted motion; thereby, improving the output of vibrations. 

Claim 14: Li as modified discloses all the elements above in claim 13, Li and Peterson fails to disclose, wherein the feedback logic circuit implements a proportional-integral-derivative (PID) controller. 
However, Kuras further discloses, wherein the feedback logic circuit implements a proportional-integral-derivative (PID) controller. (Col 6 l.35-44: “In a comparator 92, the actual velocity is subtracted from the commanded velocity to produce an error signal which is fed into a simple proportional, integral, and derivative controller, or PID controller 94... The PID controller 94 produces a command signal (displacement command) based on calculations of the error signal which is directed to the transmission 10 as the first actuator command or the second actuator command so as to responsively control the displacement of the variable displacement pump 48 as previously discussed in FIG. 2.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Li as modified feedback logic circuit to implement a proportional-integral-derivative (PID) controller as taught by Kuras. The motivation to do this would yield predictable results such as producing a displacement command that improves the detection of the unwanted motion. 

Claim 15: Li as modified discloses all the elements above in claim 12, Li further discloses, further comprising coupling plurality of second line trigger signals to an ultrasound probe controller to cause the probe to transmit the tracking ultrasound pulses and receive the echo signals (0006: “transmitting a tracking pulse to the region of interest through which the shear wave passes, and receiving an echo information of the tracking pulse;”; as well as 0008: “a probe which generates a shear way inside a target tissue passing through a region of interest and transmitting a tracking pulse to the region of interest through which the shear wave passes; a receiving circuit and a beam-forming unit which receive an echo information of the tracking pulse”; as well as 0030: “the probe 1 may be excited by the transmitting pulses to transmit tracking pulses to a region of interest in the target tissue through which the shear wave passes, and, after a certain delay, receive ultrasound echoes of the tracking pulses reflected from the region of interest in the target tissue and convert the ultrasound echoes into an electrical signals to obtain ultrasound echo signals.”).

Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of Peterson, as applied to claims 12 above, in further view Waki Koji (WO 2015141460, Published 2015-09-24, hereinafter “Waki”, A copy of this reference is attached with this Office Action.). 
Claim 16: Li as modified discloses all the elements above in claim 12, Li and Peterson fail to disclose, further comprising comparing a third time gap between a current line trigger signal of the plurality of line trigger signals and a preceding line trigger signal of the plurality of line trigger signals to a predetermined threshold value, wherein the current line trigger signal is identified as the first line trigger signal responsive to a determination that the third time gap exceeds the predetermined threshold value.
However, Waki discloses, further comprising comparing a third time gap between a current line trigger signal of the plurality of line trigger signals and a preceding line trigger signal of the plurality of line trigger signals to a predetermined threshold value, wherein the current line trigger signal is identified as the first line trigger signal responsive to a determination that the third time gap exceeds the predetermined threshold value (Last paragraph of page 8 to the start of page 9: “In FIG. 7, time t1 is the time when the stability index exceeds the threshold Th and it is determined that the cross section has started to stabilize. For example, the control unit 80 may perform control so as to start the push pulse transmission (D) and the tracking pulse transmission / reception (E) at a time t1 when a predetermined time has elapsed after the stability index exceeds the threshold Th. As a result, a push pulse is transmitted in a period 706 immediately after time t1, and a tracking pulse is transmitted and received in a subsequent period 708 to measure shear wave velocity. Note that after the shear wave velocity measurement is performed, that is, after the period 708, the transmission / reception (B) for the tomographic image / elastic image may be resumed to obtain a cross section stability index or an elastic image is formed.”; as well as First paragraph of page 9: “Further, for example, as shown in Equation 3, the control unit 80 calculates a difference value (r .sub.diff ) of the stability index at different times (for example, between adjacent time phases), and the time when the difference value is equal to or less than the threshold value. In this case, it may be controlled to transmit a push pulse.”). The time gap is seen as the predetermined time between the start of the push pulse transition at period 706 and the preceding line trigger signals seen as transmission / reception signals 702, which is immediately before the push pulse is transmitted, see graph A below. Once the predetermined time exceeds the threshold Th, the result is a push pulse transmission (i.e. current line trigger signal/first line trigger signal). Hence, the first line trigger signal is identified responsive to a determination that the third time gap exceeds a predetermined threshold.).

    PNG
    media_image5.png
    428
    691
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the pulse sequence of Li as modified to further comprise a third time gap between a current line trigger signal of the plurality of line trigger signals and a preceding line trigger signal of the plurality of line trigger signals to a predetermined threshold value, wherein the current line trigger signal is identified as the first line trigger signal responsive to a determination that the third time gap exceeds the predetermined threshold value as taught by Waki. The motivation to do this would yield predictable results such as separating the time gaps between pulses. 

Claim 17: Li as modified discloses all the elements above in claim 16, Li and Peterson fail to discloses, wherein the transmitting of at least some of the tracking ultrasound pulses occurs upon determination that the third time gap is less than or equal to the predetermined threshold value.
However, Waki further discloses, wherein the transmitting of at least some of the tracking ultrasound pulses occurs upon determination that the third time gap is less than or equal to the predetermined threshold value (Last paragraph of page 8 to the start of page 9: “As a result, a push pulse is transmitted in a period 706 immediately after time t1, and a tracking pulse is transmitted and received in a subsequent period 708 to measure shear wave velocity.”; as well as First paragraph of page 9: “Further, for example, as shown in Equation 3, the control unit 80 calculates a difference value (r .sub.diff ) of the stability index at different times (for example, between adjacent time phases), and the time when the difference value is equal to or less than the threshold value. In this case, it may be controlled to transmit a push pulse.” Once the time value difference is equal to or less than the threshold value the push pulse is transmitted after time t1 and a tracking pulse is transmitted and received to measure the shear wave velocity; therefore, the transmitting of at least some of the tracking ultrasound pulses occurs upon determination that the third time gap is equal to or less to the predetermined threshold value.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the pulse sequence of Li as modified to further comprise wherein the transmitting of at least some of the tracking ultrasound pulses occurs upon determination that the third time gap is less than or equal to the predetermined threshold value as taught by Waki. The motivation to do this would yield predictable results such as improving the separation of time gaps between pulses to measure the shear wave velocity. 

Claim 18 is rejected under 35 U.S.C. 103(a) as being unpatentable over Li in view of Peterson in view of Waki, as applied to claims 16 above, in further view of Halmann et al (US 2018/0256132 A1, Filed 2017-04-09, hereinafter “Halmann”). 
	Claim 18: Li as modified discloses all the elements above in claim 16, Li and Peterson fail to discloses, further comprising selecting one of a plurality of stored threshold values responsive to an indication of a selected imaging application and using the selected threshold value as the predetermined threshold value when identifying the first line trigger signal.
	However, Waki discloses, using the selected threshold value as the predetermined threshold value when identifying the first line trigger signal (Last paragraph of page 8 to the start of page 9: “In FIG. 7, time t1 is the time when the stability index exceeds the threshold Th and it is determined that the cross section has started to stabilize. For example, the control unit 80 may perform control so as to start the push pulse transmission (D) and the tracking pulse transmission / reception (E) at a time t1 when a predetermined time has elapsed after the stability index exceeds the threshold Th. As a result, a push pulse is transmitted in a period 706 immediately after time t1, and a tracking pulse is transmitted and received in a subsequent period 708 to measure shear wave velocity. Note that after the shear wave velocity measurement is performed, that is, after the period 708, the transmission / reception (B) for the tomographic image / elastic image may be resumed to obtain a cross section stability index or an elastic image is formed.”; as well as First paragraph of page 9: “Further, for example, as shown in Equation 3, the control unit 80 calculates a difference value (r .sub.diff ) of the stability index at different times (for example, between adjacent time phases), and the time when the difference value is equal to or less than the threshold value. In this case, it may be controlled to transmit a push pulse.” The selected threshold Th is a predetermined threshold to identify when to transmit a push pulse/first line trigger signal.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the pulse sequence of Li as modified to further comprise using the selected threshold value as the predetermined threshold value when identifying the first line trigger signal as taught by Waki. The motivation to do this would yield predictable results such as improving the separation of time gaps between pulses to measure the shear wave velocity. 
The above noted combination teaches all the above except for: further comprising selecting one of a plurality of stored threshold values responsive to an indication of a selected imaging application.
	However, Halmann discloses, further comprising selecting one of a plurality of stored threshold values responsive to an indication of a selected imaging application (0065: “the examination related tasks performed by the processors include triggering acquisition and storage of the ultrasound data”; as well as 0066: “where the one or more processors of the imaging system adjust one or more acquisition parameters and/or an ultrasound mode of operation for the imaging system. Non-limiting examples of acquisition parameters that may be adjusted include gain, depth of focus, transmit and receive apertures, frequency, changes between multiline acquisition, multiline transmit and the like. Non-limiting examples of ultrasound modes include B-mode, Doppler mode, A-mode, M-mode, spectral Doppler, strain, strain rate, and the like.” The thresholds are the acquisition parameters set for the given imaging modes. The imaging modes are seen as the imaging applications. It is clear that the processors adjust the thresholds for the given imaging modes.  
	It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method the imaging application of Li as modified to further comprising selecting one of a plurality of stored threshold values responsive to an indication of a selected imaging application as taught by Halmann. The motivation to do this would yield predictable results such as improving the positional information of the probe in response to patient movements. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793